Case 9:18-cv-80176-BB Document 159-6 Entered on FLSD Docket 04/28/2019 Page 1 of 8




                      EXHIBIT 6
4/25/2019
        Case                        Did Craig Wright
                 9:18-cv-80176-BB Document      159-6just submit a faked email
                                                             Entered       onasFLSD
                                                                               evidence for his lawsuit?
                                                                                         Docket          | Chepicap
                                                                                                     04/28/2019     Page 2 of 8
                                           NEWS TOP 100 CRYPTOCURRENCY EXCHANGES PERSONALITIES INDUSTRY VIDEO ABOUT




         BTC $5,511 1.26%                        ETH $166 1.25%                       XRP $0.30 1.33%                    BCH $282 2.39%                LTC




                                                                                               VIEW NOW       VIEW NOW    VIEW NOW   VIEW NOW   VIEW NOW




                                                                                               VIEW NOW       VIEW NOW    VIEW NOW   VIEW NOW   VIEW NOW




                                                         VIEW NOW                              VIEW NOW       VIEW NOW    VIEW NOW   VIEW NOW   VIEW NOW




Did Craig Wright just submit a faked email
as evidence for his lawsuit?
16 APR, 2019 | UPDATED: 17 APR, 2019 BY DAVID BORMAN                                             UPDATE




SHARE

          In what could be a new twist in the ongoing saga of Craig Wright                                      POPULAR ON CHEPICAP.COM
          suing everybody, Reddit user u/Contrarian__ has posted the claim
          that an email that Wright is submitting into evidence as part of his                                       Most read         Most comments
          case is in fact, at least partly, fabricated. The allegation goes on to
          say that it is provable that the date is false by analyzing the PGP
          signature.

https://www.chepicap.com/en/news/8963/did-craig-wright-just-submit-a-faked-email-as-evidence-for-his-lawsuit-.html                                         1/7
4/25/2019
        Case                        Did Craig Wright
                 9:18-cv-80176-BB Document      159-6just submit a faked email
                                                             Entered       onasFLSD
                                                                               evidence for his lawsuit?
                                                                                         Docket          | Chepicap
                                                                                                     04/28/2019     Page 3 of 8

             The fraud continues - Craig Wright just                                                            Russian opposition figure Alexei Navalny
                                                                                                                raises $3 million in Bitcoin (BTC)
             purposely submitted a provably fake email into                                                     APR 25, 2019
             evidence in the Kleiman-Wright case
                                                                                                                Blockchain art platform raises $2 million
             Craig Wright's fraud continues. Yesterday, he submitted into
                                                                                                                from Facebook, Coinbase, and more
             evidence an email he says was from Dave Kleiman to Uyen
                                                                                                                APR 25, 2019
             Nguyen asking her to be a director of his 'bitcoin company' in late
             2012.
                                                                                                                Yelp users can now filter businesses on
             It is provably fake.                                                                               if they accept crypto or not
                                                                                                                APR 25, 2019
             Craig didn't realize that the email's PGP signature includes a
             signing timestamp along with the ID of the key used as
                                                                                                                Binance unveils new crypto exchange in
             metadata. Was the email actually sent in 2012? Let's ﬁnd out!
                                                                                                                Singapore, features limited
                                                                                                                APR 25, 2019
             The beginning of the signature is as follows:
             iQEcBAEBAgAGBQJTH+uQAAoJELiFsXrEW+0bCacH/3K
                                                                                                                The benefits of Bitcoin bettingAPR 25, 2019
             Converted to hex, it's: 89 01 1c 04 01 01 02 00 06 05 02 53 1f eb
             90 00 0a 09 10 b8 85 b1 7a c4 5b ed 1b 09 a7 07 ff 72
                                                                                                                                 SHOW M O RE
             We know how to ﬁnd the long ID of the key used and the
             timestamp of the signature. I've bolded the ID and italicized the
             timestamp. Looking on the MIT keyserver, we can ﬁnd the fake*
             key. The timestamp of the signature is 1394600848, which is
             March 12, 2014, two weeks before Craig ﬁled to install Uyen
             as a director of Dave's old company, and almost a year after
             Dave died!

             We can double-check with gpg -vv. Transcribe the email and
             paste it in. Here's the output:


                :signature packet: algo 1, keyid
                B885B17AC45BED1B
                version 4, created 1394600848, md5len 0,
                sigclass 0x01
                digest algo 2, begin of digest 09 a7
                hashed subpkt 2 len 4 (sig created 2014-03-
                12)
                subpkt 16 len 8 (issuer key ID
                B885B17AC45BED1B)

             (I'll note, as an aside, that Dave apparently spelled his name
             incorrectly and put a typo in the subject.)

             *The fake key has the same pref-hash-algos as Craig's fake
             keys, and were never updated.

                     r/Bitcoin   • Contrarian__ • 9d ago
                     1076 points   • 296 comments
          The whole post is worth a read, but the essential claim is as follows:

          "Craig Wright's fraud continues. Yesterday, he submitted into evidence an
          email he says was from Dave Kleiman to Uyen Nguyen asking her to be a
          director of his 'bitcoin company' in late 2012.

          It is provably fake.

          Craig didn't realize that the email's PGP signature includes a signing
          timestamp along with the ID of the key used as metadata. Was the email
          actually sent in 2012? Let's find out!"

          The user goes onto say that by analyzing the PGP signature of the
https://www.chepicap.com/en/news/8963/did-craig-wright-just-submit-a-faked-email-as-evidence-for-his-lawsuit-.html                                            2/7
4/25/2019
        Case                        Did Craig Wright
                 9:18-cv-80176-BB Document      159-6just submit a faked email
                                                             Entered       onasFLSD
                                                                               evidence for his lawsuit?
                                                                                         Docket          | Chepicap
                                                                                                     04/28/2019     Page 4 of 8
          message, which anyone can do themselves, the actual date of the
          email is March 12, 2014. This is relevant not only because it falsifies
          Wright's claim, but also because submitting forged evidence is illegal.
          READ MORE


                                      Binance delists Bitcoin SV following CZ
                                      warnings to Craig Wright


          To be clear, Chepicap has not independently verified this finding,
          though many on Reddit and Twitter seem satisfied that this is
          accurate.


                      Dr. Peter McCormack
                      @PeterMcCormack

              Hey @CalvinAyre, has it crossed your mind why I’m not worried
              about going to court?reddit.com/r/Bitcoin/comm…
                 881 6:19 PM - Apr 16, 2019

                                     The fraud continues - Craig Wright just purp…
                                     Craig Wright's fraud continues. Yesterday, he
                                     [submitted into evidence]
                                     (https://www.scribd.com/document/406503654/Fak
                                     reddit.com


                  170 people are talking about this


          Will this turn out to be an undermining factor in Craig Wright's
          attempt to sue those who do not believe he is Satoshi Nakamoto?
          Stick right here with Chepicap for any and all updates!

          3 Top Altcoins to Watch right now! Subscribe to the Chepicap
          YouTube Channel for more videos!



                     3 Top 30 Altcoins to Watch Now! | Cryptocurrency Ne…
                                                                      Ne…




          Follow Chepicap now on Twitter, YouTube, Telegram and Facebook!


          Chepicap is now LIVE in Blockfolio! This is how you receive our
          latest news in your portfolio tracker!  
          READ MORE


                                      Calvin Ayre lashes out at Binance:
                                      "Binance is a scammy bucket shop"

https://www.chepicap.com/en/news/8963/did-craig-wright-just-submit-a-faked-email-as-evidence-for-his-lawsuit-.html                3/7
4/25/2019
        Case                        Did Craig Wright
                 9:18-cv-80176-BB Document      159-6just submit a faked email
                                                             Entered       onasFLSD
                                                                               evidence for his lawsuit?
                                                                                         Docket          | Chepicap
                                                                                                     04/28/2019     Page 5 of 8


SHARE


 READ MORE ABOUT:
 CRAIG WRIGHT        BITCOIN (BTC)     SATOSHI NAKAMOTO          CALVIN AYRE




                           Will this be Craig Wright's downfall?


                                                   Yes


                                                   No

                                                 (12 votes)




 ADD A COMMENT

    Write a comment




                                                                                   POST C O M M ENT




 CHECK OUT THE LATEST NEWS

          Chepicap now live in Blockfolio! This is how you receive our latest
          news

                                         BLOCKCHAIN

                                         Malaysia will build blockchain-city of the future,
                                         with support from China
                                         13 MINUTES AGO



                                         BITCOIN

                                         $6,500 is on the horizon for Bitcoin, says chief
                                         analyst at ThinkMarkets
                                         1 HOUR AGO




https://www.chepicap.com/en/news/8963/did-craig-wright-just-submit-a-faked-email-as-evidence-for-his-lawsuit-.html                4/7
4/25/2019
        Case                        Did Craig Wright
                 9:18-cv-80176-BB Document      159-6just submit a faked email
                                                             Entered       onasFLSD
                                                                               evidence for his lawsuit?
                                                                                         Docket          | Chepicap
                                                                                                     04/28/2019     Page 6 of 8
                                         OPINION

                                         Just 43% believe the "golden cross" is a bullish
                                         sign
                                         2 HOURS AGO



                                         ADOPTION

                                         US rapper Lil Pump begins accepting Bitcoin on
                                         his merchandise store
                                         3 HOURS AGO



                                         ADOPTION

                                         Wirex to launch 26 stablecoins on the Stellar
                                         blockchain
                                         3 HOURS AGO



                                         EXCHANGE

                                         US-based crypto exchange ErisX set to launch
                                         its new trading platform
                                         4 HOURS AGO



                                         SECURITY

                                         Chainalysis executive: Bitcoin accounts for over
                                         95% of crypto crime
                                         5 HOURS AGO



                                         NEWS

                                         Samsung invests $2.9 million into crypto wallet
                                         manufacturer Ledger
                                         6 HOURS AGO



                                         NEWS

                                         Did a Tron casino just pull an exit scam?
                                         7 HOURS AGO




                                          PRICE ANALYSIS

                                         Have we just started a 4-year cycle? Bitcoin to
                                         reach $300,000 in 2021
                                         8 HOURS AGO




                                         PRICE ANALYSIS

                                         Golden cross, or death cross? Can Bitcoin finally
                                         breach $6000?
                                         9 HOURS AGO


https://www.chepicap.com/en/news/8963/did-craig-wright-just-submit-a-faked-email-as-evidence-for-his-lawsuit-.html                5/7
4/25/2019
        Case                        Did Craig Wright
                 9:18-cv-80176-BB Document      159-6just submit a faked email
                                                             Entered       onasFLSD
                                                                               evidence for his lawsuit?
                                                                                         Docket          | Chepicap
                                                                                                     04/28/2019     Page 7 of 8
                                          VIDEO

                                         The Bitcoin Golden Cross! $6000 or $4000
                                         incoming...
                                         10 HOURS AGO



                                         ADOPTION

                                         Nike getting into blockchain? Files trademark for
                                         'Cryptokicks'
                                         11 HOURS AGO



                                         NEWS

                                         Tether prints $300 million in USDT, community
                                         confused
                                         11 HOURS AGO



                                         SPONSORED

                                         The benefits of Bitcoin betting
                                         11 HOURS AGO




                                         NEWS

                                         Binance DEX will not have access to your coins,
                                         unless you disobey rules
                                         12 HOURS AGO



                                         EXCHANGE

                                         Binance now lets users purchase crypto with
                                         credit card through Binance app
                                         13 HOURS AGO



                                         BLOCKCHAIN

                                         Naturipe farms uses blockchain to track
                                         blueberries from harvest to table
                                         14 HOURS AGO



                                         NEWS

                                         SEC is hiring a crypto financial analyst, with
                                         annual salary up to $238,787
                                         15 HOURS AGO



                                         NEWS

                                         Binance unveils new crypto exchange in
                                         Singapore, features limited
                                         16 HOURS AGO



https://www.chepicap.com/en/news/8963/did-craig-wright-just-submit-a-faked-email-as-evidence-for-his-lawsuit-.html                6/7
4/25/2019
        Case                            Did Craig Wright
                     9:18-cv-80176-BB Document      159-6just submit a faked email
                                                                 Entered       onasFLSD
                                                                                   evidence for his lawsuit?
                                                                                             Docket          | Chepicap
                                                                                                         04/28/2019     Page 8 of 8
                                            LOAD M O R E ARTICLES




ins                                                             Exchanges           Personalities                    Chepicap
Bitcoin (BTC)              Gemini (GUSD)                             Binance           Roger Ver                      Contact

Ethereum (ETH)             Ethereum Classic (ETC)                    Bittrex           Charlie Lee                    About us

Ripple (XRP)               VeChain (VET)                             Kraken            Satoshi Nakamoto               Advertise

Bitcoin Cash (BCH)         Qtum (QTUM)                               Huobi             Vitalik Buterin                Share your news

Litecoin (LTC)             OmiseGo (OMG)                             Bitfinex          Jihan Wu                       Work at

EOS (EOS)                  Nano (NANO)                               OKEX              John McAfee                    RSS

Stellar (XLM)              Zcash (ZEC)                               Coinbase          Andreas M. Antonopoulos        Partners

NEO (NEO)                  Ontology (ONT)                            Bithumb           Charles Hoskinson

Monero (XMR)               Dogecoin (DOGE)                                             Changpeng Zhao

OTA (IOT)                  0x (ZRX)                                                    Michael Novogratz

TRON (TRX)                 Basic Attention Token (BAT)
                                                                                    Industry
Dash (DASH)                                                                            ICO

Tether (USDT)                                                                          Blockchain

NEM (XEM)                                                                              Mining

Binance Coin (BNB)                                                                     Trading

                                                                                       Technical Analysis

                                                                                       Altcoins

                                                                                       ETF

                                                                                       Stablecoin

                                                                                       Scam

                                                                                       Hack




                                                         © 2019 Digital Enterprises B.V. All rights reserved.
                                                                    Privacy statement Terms and Conditions




https://www.chepicap.com/en/news/8963/did-craig-wright-just-submit-a-faked-email-as-evidence-for-his-lawsuit-.html                      7/7
